Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 1 of 48 Page ID #1




                                                               21-142-SPM
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 2 of 48 Page ID #2
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 3 of 48 Page ID #3
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 4 of 48 Page ID #4
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 5 of 48 Page ID #5
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 6 of 48 Page ID #6
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 7 of 48 Page ID #7
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 8 of 48 Page ID #8
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 9 of 48 Page ID #9
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 10 of 48 Page ID #10
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 11 of 48 Page ID #11
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 12 of 48 Page ID #12
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 13 of 48 Page ID #13
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 14 of 48 Page ID #14
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 15 of 48 Page ID #15
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 16 of 48 Page ID #16
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 17 of 48 Page ID #17
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 18 of 48 Page ID #18
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 19 of 48 Page ID #19
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 20 of 48 Page ID #20
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 21 of 48 Page ID #21
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 22 of 48 Page ID #22
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 23 of 48 Page ID #23
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 24 of 48 Page ID #24
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 25 of 48 Page ID #25
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 26 of 48 Page ID #26
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 27 of 48 Page ID #27
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 28 of 48 Page ID #28
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 29 of 48 Page ID #29
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 30 of 48 Page ID #30
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 31 of 48 Page ID #31
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 32 of 48 Page ID #32
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 33 of 48 Page ID #33
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 34 of 48 Page ID #34
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 35 of 48 Page ID #35
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 36 of 48 Page ID #36
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 37 of 48 Page ID #37
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 38 of 48 Page ID #38
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 39 of 48 Page ID #39
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 40 of 48 Page ID #40
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 41 of 48 Page ID #41
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 42 of 48 Page ID #42
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 43 of 48 Page ID #43
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 44 of 48 Page ID #44
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 45 of 48 Page ID #45
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 46 of 48 Page ID #46
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 47 of 48 Page ID #47
Case 3:21-cv-00142-DWD Document 1 Filed 02/09/21 Page 48 of 48 Page ID #48
